     Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 1 of 9. PageID #: 2




                                                                                       0-
              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, DEA Task Force Officer Maria Matos, hereby submit this affidavit in support

of a criminal complaint against Jeffrey Poultney-Younger (“YOUNGER”) for the

following federal crimes that YOUNGER committed on or about April 7, 2020, in the

Northern District of Ohio:

     a) Possession of 40 grams or more of a mixture or substance containing a detectable

        amount of fentanyl with intent to distribute, in violation of Title 21, United States

        Code, Section 841(a)(1), (b)(1)(B);

     b) Possession of a firearm in furtherance of a drug trafficking crime, in violation of

        Title 18, United States Code, Section 924(c)(1)(A); and

     c) Felon in possession of a firearm, in violation of Title 18, United States Code,

        Section 922(g)(1).

                      AFFIANT TRAINING AND EXPERIENCE

1.      Affiant has been a Police Officer with the City of Cleveland since March 25,

1991, assigned to the Narcotics Unit. Affiant is currently a Task Force Officer (TFO) for

the DEA, and has been so employed since March 2019. Affiant has been assigned to the

Cleveland Resident Office in Cleveland, Ohio, since March 2019.

2.      Affiant received specialized training at the Cleveland Police Academy and is

OPOTA certified. Affiant is trained regarding the identification of narcotic controlled

substances and the operation of drug trafficking organizations. Affiant has also been

involved in the investigation of numerous individuals and organizations involved in the

manufacturing, distribution, and use of controlled substances. During Affiant’s

employment with DEA as a Task Force Officer, Affiant has also worked in an


                                              1
     Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 2 of 9. PageID #: 3



undercover capacity for the purpose of purchasing and/or delivering controlled

substances; and has participated in the preparation of affidavits in support of numerous

search and arrest warrants for violations of federal drug laws contained in Title 21,

United States Code, as well as in the execution of the same. In addition, Affiant has on

numerous occasions, as a Task Force Officer with the DEA, made seizures of contraband,

conveyances, currency, drug paraphernalia, and firearms possessed or used in relation to

violations of Title 21, United States Code, Section 841. Affiant has successfully

conducted numerous investigations that have resulted in the arrest of numerous drug

traffickers and the seizure of significant quantities of drugs and drug-related proceeds.

Affiant has further conducted surveillance operations of drug traffickers and has

interviewed numerous persons personally involved in drug trafficking. Affiant has also

supervised numerous confidential sources during controlled purchases of narcotics.

Through this training and experience, Affiant has become familiar with, and has gained a

thorough understanding of the methods, manner and means used by individuals engaged

in the unlawful manufacturing, trafficking, and use of controlled substances.

3.      I have personally participated in the investigation set forth below. I am familiar

with the facts and circumstances of the investigation through my personal participation;

from discussions with other agents and law enforcement officers; from my discussions

with witnesses involved in the investigation; and from my review of records and reports

relating to the investigation. Unless otherwise noted, wherever in this Affidavit I assert

that a statement was made, the information was provided by my personal observation, by

another special agent, law enforcement officer or witness who had either direct or hearsay

knowledge of that statement and to whom I or others have spoken or whose reports I have



                                             2
     Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 3 of 9. PageID #: 4



read and reviewed. Affiant has not included each and every fact known to her concerning

this investigation. Rather, Affiant has set forth only the facts Affiant believes are

necessary to establish probable cause.

                                   PROBABLE CAUSE

                            Investigation Prior to April 7, 2020

4.      On February 12, 2020 Detectives from the Cleveland Police Department (CPD)

First District Vice Unit received a complaint regarding drug activity in the area of West

145th Street and Rainbow Drive in Cleveland, Ohio. The complaint described the drug

dealer as a light skinned black male with short braids. One of the vehicles the dealer was

known to drive was a dark gray Volvo, with Ohio temporary tag K587177. The

complaint stated that the above-described male would meet unidentified persons waiting

in their cars and engage in hand to hand drug transactions at all times of the day. CPD

Detective McNamara conducted surveillance on several occasions but was unable to

observe the activity the residents described.

5.      On March 18, 2020, CPD detectives began receiving numerous drug complaints

for the area of West 132nd Street and Lorain Ave from the residents on West 132nd Street.

The concerned citizens provided Detectives with information on the drug dealer’s

vehicles, which were described as a dark gray Volvo bearing Ohio temporary tag

#K587177 and a Chevy Malibu bearing Ohio license plate GMM 2660, which were being

driven by a light skinned black male with braids. This suspect would meet multiple

unidentified persons on West 132nd Street and engage in hand to hand transaction with

the buyers. Detective McNamara subsequently realized that this was the same suspected

dealer from the previous complaint, and utilizing law enforcement databases, was able to



                                                3
     Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 4 of 9. PageID #: 5



identify YOUNGER as the suspected drug dealer. Detectives checked YOUNGER’s

criminal history and learned that he had prior arrests for drug trafficking and weapons

offenses.

6.      On March 24, 2020 CPD detectives were conducting surveillance in the area of

West 145th Street and Rainbow Avenue, and observed the aforementioned gray Volvo

parked at the Sunoco Gas station located at the corner of Triskett and Warren Avenue.

Detectives attempted to initiate an investigative stop but the driver fled at a high rate of

speed north on Warren Road. Detectives did not engage in pursuit.

7.      On March 28, 2020, CPD Detectives once again established surveillance in the

same area and spotted the gray Volvo parked in the George’s Kitchen parking lot at

13101 Triskett Avenue. Detectives attempted to initiate an investigative stop but the

driver fled at a high rate of speed westbound on Triskett. Detectives did not engage in

pursuit. Detective McNamara was able to positively identify YOUNGER as the driver of

the Volvo.

8.      Following these encounters with YOUNGER, CPD Detectives conducted

surveillance at YOUNGER’s listed address in, Berea, Ohio. Detectives observed the

gray Volvo parked in the driveway.

9.      On April 5, 2020, CPD Sergeant McGrath was in the area of West 131st Street and

Bellaire Avenue when he spotted a Chevy Malibu bearing Ohio license plate GMM 2660

parked in a driveway on West 131st Street. Sergeant McGrath had prior knowledge that

YOUNGER was known to sell drugs in this vehicle, and he was also aware YOUNGER

fled from the police on prior occasions. With the assistance of other marked units,

Sergeant McGrath decided to approach the vehicle. When officer activated their



                                              4
    Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 5 of 9. PageID #: 6



emergency lights, they observed a light skinned black male, with short braids and

wearing blue latex gloves1, put the vehicle in reverse and then flee at a high rate of speed,

driving over several tree lawns. Officers did not engage in pursuit.

                          Arrest of YOUNGER on April 7, 2020

10.    On April 7, 2020 CPD Detectives were conducting surveillance in the area of

West 132nd Street and Lorain Avenue when they observed YOUNGER’s gray Volvo.

Detectives followed the suspect vehicle to the area of 11116 Detroit Avenue, where they

observed the driver back into a parking spot and park. Detectives observed an unknown

male walk up to the Volvo’s passenger’s side window and engage the driver in

conversation. Believing that a drug transaction was about to take place, detectives

decided to approach the suspect vehicle and initiate an investigatory stop. Detectives

entered the parking lot from the east and activated their lights and sirens. The driver of

the Volvo then pulled away westbound through the lot but was forced to turn around

when he found himself corralled in a dead end. The suspect drove at a high rate of speed

eastbound towards the detective cars, intentionally striking multiple vehicles occupied by

CPD Detectives. The Volvo then struck several parked cars in the lot while attempting to

flee from the police. At West 112th Street, the VOLVO collided with a parked Chevy

Equinox, which disabled the suspect’s vehicle. The suspect then exited the passenger

side of the Volvo and ran across Detroit Avenue to West 112th Street as detectives

pursued on foot. The driver of the Volvo, who would later be identified as JEFFREY

POULTNEY-YOUNGER JR, climbed up to the rooftop of 11225 Detroit Avenue, and



1
 Based on my training and experience, drug dealers sometimes wear latex gloves to
protect themselves from exposure to highly potent drugs like fentanyl.


                                              5
   Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 6 of 9. PageID #: 7



when he found himself surrounded with no place to run, YOUNGER surrendered and

came down from the roof. Detectives were able to place YOUNGER under arrest

without further incident.

11.    Detectives conducted an inventory search of the gray Volvo incident to

YOUNGER’s arrest, and inside the vehicle detectives seized a loaded 9mm Smith &

Wesson handgun, which was found on the driver’s side floor board. Detectives also

seized a plastic bag containing U.S. Currency from the passenger side floor board, and

there was also currency in the center console and more currency in a garbage bag in the

trunk. From the glove box, detectives seized three plastic bags containing what they

believed to be heroin, a heroin press and cutting agent. A scale with residue was found in

the back seat along with four cell phones that were found throughout the vehicle. A

plastic bag with cocaine was seized from the driver’s door panel.

12.    The suspected heroin and cocaine were subsequently analyzed at the Cuyahoga

County Regional Forensic Sciences (CCRFSL) and testing confirmed that the suspected

heroin was actually approximately 209 grams of Fentanyl, and the cocaine was

approximately 1.51 grams of cocaine base. The currency seized from YOUNGER’s

vehicle was found to be $24,143.00 dollars.

13.    The 9mm Smith & Wesson handgun recovered from the driver’s side floorboard

of the Volvo was likely manufactured outside the State of Ohio, since no Smith &

Wesson firearms are manufactured within the State of Ohio.

14.    YOUNGER is prohibited from possessing a firearm under federal law, and knew

of his status as a convicted felon, due to a prior conviction for Burglary (F3), in case




                                              6
   Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 7 of 9. PageID #: 8



number CR-16-609575, on or about February 6, 2017, in the Cuyahoga County Common

Pleas Court.

15.     Additionally, based on my training and experience, and the facts set forth in this

affidavit, the loaded 9mm Smith & Wesson handgun was possessed by YOUNGER in

furtherance of a drug trafficking crime, to wit: possession of fentanyl with intent to

distribute. In reaching that conclusion, Affiant submits that 209 grams of fentanyl is an

amount indicative of distribution, and is far beyond what a drug user might possess for

personal use. Affiant knows that drug traffickers commonly carry firearms to protect

themselves during drug deals, and will often store their firearm in a readily-accessible

area. Affiant also knows that the presence of a large amount of cash (such as the $24,143

in cash seized from the Volvo) is indicative of drug trafficking. Additionally, the

presence of a heroin press and a digital scale in the Volvo are indicative of drug

trafficking.

                             Investigation Since April 7, 2020

16.     On April 8, 2020 the City Of Cleveland Prosecutors Office reviewed the case

against YOUNGER and issued charges for Felonious Assault on a Police Officer and

Drug Trafficking. Shortly after being charged, YOUNGER posted bond and was

released.

17.     During the week of April 14, 2020, through CPD Detectives and a citizen

complainant, Affiant learned that YOUNGER was out on bond and once again

conducting drug transactions at West 132nd Street and Lorain Avenue.

18.     On April 15, 2020, Affiant was contacted by the complainant, who informed

Affiant the one of YOUNGER’s suspected drug customers was waiting on West 132nd



                                              7
   Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 8 of 9. PageID #: 9



Street. Affiant established surveillance and observed the white female occupant

conducted a suspected drug transaction with the driver of a gray Ford Edge, driven by a

light skin black male with braids, upon its arrival in the area. Affiant confirmed the

vehicle’s registration and learned that it was a rental car. Affiant continued surveillance

on the vehicle and observed the driver conduct another suspected drug transaction in the

parking lot of the Home Depot on West 117th Street in Cleveland. After the suspected

drug transaction, TFO Matos confirmed that YOUNGER was the driver of the gray Ford

Edge. Affiant and CPD detectives then observed as YOUNGER completed another

suspected drug transaction in the same parking lot. Investigators attempted to maintain

surveillance on YOUNGER after that transaction, but lost the vehicle on West 117th

Street.

19.       During the same week of April 14, 2020 (while YOUNGER was on bond for state

charges), investigators observed YOUNGER in a white Kia Soul making multiple

suspected drug transactions in Cleveland. Investigators decided to stop one of the

suspected customers, and upon contacting that person, they admitted to buying heroin

from YOUNGER and positively identified a photo of YOUNGER. That individual

decided to cooperate with law enforcement and will hereafter be referred to as the

Confidential Source (CS). Affiant submitted the suspected heroin to the CCRFSL, and

lab results are pending.

20.       During the week of April 20, 2020 (while YOUNGER was still on bond for state

charges), Affiant and DEA Agents again met with the CS for the purpose of making a

controlled purchase of heroin from YOUNGER. The CS made a recorded call to

YOUNGER, which was monitored by investigators. During the call, the CS and



                                             8
       Case: 1:20-mj-02094-DAR Doc #: 1-1 Filed: 04/24/20 9 of 9. PageID #: 10



     YOUNGER agreed to meet at a location in Cleveland, Ohio. SA Moses then equipped

     the CS with an audio/transmitting device, and Affiant provided the CS with pre-recorded

     buy money.

     21.       Investigators conducted surveillance as the CS and YOUNGER met, and the CS

     purchased drugs from YOUNGER. After the transaction, the CS met back with

     investigators and handed Affiant a paper containing gray colored rock like material,

     believed to be heroin that the CS purchased from YOUNGER with the CPD buy money.

     22.       Investigators continued following YOUNGER for a time, and witnessed him

     conduct several additional suspected drug transactions. Surveillance on YOUNGER was

     ultimately lost.

     23.       Affiant later submitted the suspected heroin to the DEA North Central Laboratory

     for analysis, which is still pending as of the writing of this affidavit.

     24.       Based on this investigation, YOUNGER’s drug trafficking activity is ongoing in

     nature.

                                            CONCLUSION

               Based on the information set forth above, Affiant submits that there is probable

     cause to issue the requested complaint against JEFFREY POULTNEY-YOUNGER.




                                                   _______________________
                                                   Maria Matos
                                                   Task Force Officer
                                                   Drug Enforcement Administration




Apr 24, 2020

                                                    9
